In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated August 11, 2003, which granted the defendant’s motion pursuant to CPLR 3126 to dismiss the complaint for failure to comply with court-ordered discovery.
Ordered that the appeal by the plaintiff Nhaomi Raymond is dismissed as abandoned (see 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by the plaintiff Jewel James; and it is further,
Ordered that one bill of costs is awarded to the defendant payable by the plaintiff Jewel James.
The Supreme Court providently exercised its discretion in *356granting that branch of the defendant’s motion which was pursuant to CPLR 3126 to dismiss the complaint insofar as asserted by the plaintiff Jewel James based on her repeated failure to comply with the court’s discovery orders and the parties’ stipulation (see Kihl v Pfeffer, 94 NY2d 118 [1999]; Wiltos v 1230 Park Owners, 1 AD3d 353 [2003]; Blake v Chawla, 299 AD2d 437, 438 [2002]). The plaintiff Jewel James violated numerous court orders and the stipulation when she failed to comply adequately with requests for authorizations for the release of certain medical records, and failed to provide an adequate excuse for her failure to appear for an independent medical examination by the defendant’s physician (see Alto v Gilman Mgt. Corp., 7 AD3d 650 [2004], lv denied 3 NY3d 607 [2004]; Russell v B&B Indus., 309 AD2d 914, 915 [2003]). Ritter, J.P., H. Miller, Schmidt, Crane and Skelos, JJ., concur.